’ internal_revenue_service index number department of the treasury washington dc person to contact telephone number refer reply to cc dom corp plr-122305-98 date date re legend parent sub sub sub sub sub sub purchaser sellers target target affiliates ls plr-122305-98 company officials tax professionals authorized representatives business a business b date a date t i date bb date c date d date e date f date g x taxable_year f country a b w u o i o o d p z article x u t u t dear this letter responds to your letter dated date on behalf of the above taxpayers requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 ib plr-122305-98 of the procedure and administration regulations to file elections the extension is being requested for parent as the common parent of the consolidated_group of which the united_states_shareholder of the controlled foreign purchasing_corporation and deemed controlled foreign purchasing corporations is a member to file elections under sec_338 of the internal_revenue_code and sec_1 d and g of the income_tax regulations with respect to purchaser's acquisition of the stock of target and the deemed acquisition of the stocks of the target affiliates sometimes hereinafter referred to collectively as the elections or the election on date d additional information was received in letters dated march april april may and july and and august and the material information submitted for consideration is summarized below parent is the common parent of a consolidated_group that has a calendar taxable_year and uses the accrual_method of accounting all of the shares of sub are owned by purchaser and because sub is a disregarded_entity it is treated as a branch of purchaser all of the shares of purchaser are owned by sub all of the shares of sub are owned by sub and all of the shares of sub are owned by sub and because sub and sub are disregarded entities they are treated as branches of sub a of the shares of sub are owned by parent and b by sub all of the shares of sub are owned by sub except for shares of preferred_stock that are owned by the public and all of the shares of sub are owed by parent except for d shares of preferred_stock that are owned by parent's indirect subsidiaries sub sub and sub are domestic corporations sub sub purchaser and sub are f country corporations and all of said corporations are included in parent's consolidated_return along with other subsidiaries that are not relevant for purposes of this letter le sub sub and sub by being directly included sub and sub by being disregarded entities and thus branches of sub purchaser by being listed on form_5471 information_return with respect to a foreign_corporation and sub by being a disregarded_entity and thus a branch of purchaser an entity that is all of the shares of target_affiliate target_affiliate target listed on form affiliate target_affiliate and target_affiliate are owned by target and all of the shares of target are owned by sellers target is an f country corporation target_affiliate target_affiliate target_affiliate target_affiliate and target_affiliate are f country corporations and they are sometimes hereinafter referred to collectively as the target affiliates or the target_affiliate as also indicated in the above redacted legend sellers are not united_states_shareholders as defined in sec_951 and their identity country of citizenship and residency is fully recorded in the parent and its subsidiaries are engaged in business a and above redacted legend target and its subsidiaries are engaged in business b prior to the below described acquisition sellers target and the target affiliates did not file united_states income_tax returns and they were not subject_to united_states ot plr-122305-98 income_taxation further neither target nor any of the target affiliates was a controlled_foreign_corporation within the meaning of sec_957 cfc a passive_foreign_investment_company for which an election under sec_1295 was in effect a foreign_investment_company or a foreign_corporation the stock ownership of which is described in sec_552 or required under sec_1_6012-2 to file a u s income_tax return _ on date b sub and sub filed an election under sec_301_7701-3 le by filing form_8832 entity classification election to be treated as a disregarded_entity effective on date a which is before date b also it is represented that sub timely filed an election under sec_301_7701-3 le by filing form_8832 entity classification election to be treated as a disrey ded entity effective on date bb which is after date b but before date c on date d which is after date c purchaser acquired from sellers solely for cash in fully taxable acquisitions of the stock of target including the target affiliates it is represented that the acquisition of target and the deemed acquisition of the target affiliates each constituted a qualified_stock_purchase within the meaning of sec_338 and that purchaser was not related to sellers within the meaning of sec_338 approximately two months after purchaser's acquisition of target including target affiliates purchaser contributed the stock of target including target affiliates to sub purchaser had acquired the stock of sub in p which is in a taxable_year prior to the taxable_year that contains date d again remember that sub became a disregarded_entity effective on date bb which is before date d on date e which is after date d target and each of the target affiliates filed an election under sec_301_7701-3 ie by filing form_8832 entity classification election to be treated as a disregarded_entity effective on date c le which is after date b the prior owners of target and target affiliates ie sellers did not consent to the change in classification sub sub target and target affiliates were foreign eligible entities treated as associations under the default provisions of sec_301_7701-3 related to or subsequent to purchaser's acquisition of the stock of target including target affiliates there have been two loans directly or indirectly involving the purchaser to acquire target including target affiliates purchaser borrowed funds loan from a domestic_member of the parent affiliated_group as of the end of z which is in the year of the acquisition purchaser has not repaid loan paid_by the purchaser to the parent affiliated_group member will be deductible by purchaser for f country tax purposes and for calculating u s earnings_and_profits addition interest_paid by purchaser on loan will be exempt from the f country withholding_tax under article x of the united_states - f country income_tax treaty interest in olf plr-122305-98 sub a f country corporation has borrowed money loan from sub corporation interest_paid by sub on loan will be deductible for f another country tax purposes and for calculating the u s earnings_and_profits of purchaser the interest that sub receives from loan will be treated as income for f country tax purposes and also will be treated as foreign_source_income to sub for u s income_tax purposes and included in the parent consolidated_return the loan interest_income will enter into the calculation of whether sub as a separate_unit of sub will have a dual_consolidated_loss under sec_1503 parent has represented that for purposes of sec_1503 sub and sub are separate branches of sub that will be treated as one separate_unit of sub parent has made the following representations related to its request for relief under sec_301 to file late sec_338 elections for target and target affiliates purchaser is a controlled_foreign_corporation cfc within the meaning of sec_957 prior to purchaser's purchase of the stock of target stock and target affiliates neither target nor any of the target affiliates was a a cfc within the meaning of sec_957 b a passive_foreign_investment_company for which an election under sec_1295 was in effect or c a foreign_investment_company or a foreign_corporation the stock ownership of which is described in sec_552 under sec_1_1503-2 c and sub and sub are disregarded entities and separate branches of sub and are treated as one separate_unit of one dual_resident_corporation because sub and sub were treated as one separate_unit in calculating the dual consolidated income and loss for the parent consolidated federal_income_tax return sub 5's income and loss were treated as attributable to sub parent is reconsidering the correctness of the legal position and is researching the matter further under sec_1 - to the extent that sub and sub have net losses in the f country the net losses can be surrendered to other members entitled to group relief in the f country net losses of sub and sub will be dual consolidated losses in the united_states and cannot offset income from other domestic parent affiliates a plr-122305-98 no election has been filed for either sub or sub that would permit unrestricted use of their net losses expenses or deductions in the united_states the interest_paid by sub on loan’ will be deductible by sub for f country income_tax purposes the interest_income from loan will be treated as foreign_source_income to sub for u s income_tax purposes and will be includible in the parent consolidated_return sub will include interest_income from loan in the calculation of whether sub will have a dual_consolidated_loss under sec_1503 as a separate_unit of sub any interest_paid by sub on loan will be deauctible by purchaser for purposes of u s earnings_and_profits calculations because sub will be treated as a branch of a dual_resident_corporation sub will not treat interest_income from loan as subpart_f_income for purposes of sec_1_1503-2 sub and sub will use the u s dollar as their functional_currency i for purposes of sec_1_1503-2 f sub and sub will treat domestic interest allocated under sec_1_861-8 as an unrelated item that is taken into account in the current_year rather than as a separate_unit item that is not taken into account until absorbed for purposes of caiculating dual consolidated losses the sec_78 amount of any dividend paid_by a cfc to sub or sub will be treated as an item_of_income parent has no present intention to change the stock ownership of sub or sub the elections were due on date f which is after date e however for various reasons the elections were not filed on date g which is shortly after date f company officials tax professionals and authorized representatives discovered that the elections had not been filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the elections it is plr-122305-98 represented that the period of limitations on assessments under sec_6501 has not expired for parent's purchaser's target's or target affiliates’ taxable_year s in which the acquisition s occurred the taxable_year s in which the elections should have been filed or any taxable years that would have been affected by the elections had they been timely filed moreover no return has been fi led that is not consistent with the elections and the service has not discovered thaf the elections have not been filed sec_338 permits certain stock purchases to be treated as asset purchases if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualifi ied stock purchase sec_338 defines a qualified_stock_purchase as any transaction or series of trans ctions in which stock meeting the requirements of a of one corporation is acquired by another corporation by purchase during the month acquisition period sec_1_338-1 and v provide inter alia that a foreign purchasing_corporation or deemed foreign purchasing_corporation is not eligible for the special rule under sec_1_338-1 le which specifies a filing_date for the election that is later than the filing_date required by sec_338 and sec_1_338-1 if such foreign_corporation is considered subject_to united_states tax eg is a cfc or is required to file a united_states income_tax return sec_338 provides that the term purchase means any acquisition of stock but only if the basis of the stock in the hands of the purchasing_corporation is not determined in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or under sec_1014 relating to property_acquired_from_a_decedent the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form_8023 in accordance with the instructions on the form the sec_338 election must be filed not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable sec_1_338-1 provides that the united_states_shareholders as defined in sec_951 of a foreign purchasing_corporation that is a controlled_foreign_corporation as defined in sec_957 taking into account sec_953 may file a statement of sec_338 election on behalf of the purchasing_corporation if the purchasing_corporation is not required under sec_1_6012-2 other than sec_1_6012-2 to file a united_states a7 plr-122305-98 income_tax return for its taxable_year that includes the acquisition_date form_8023 must be filed in accordance with the instructions to the form and a copy of the form must be attached to form_5471 information_return with respect to foreign_corporation and filed with respect to the purchasing_corporation by each united_states_shareholder for the purchasing_corporation sec_1_338-1 provides that the term target_affiliate has the same meaning as in sec_338 applied without sec_338 and that if a target_affiliate is acquired in a qualified_stock_purchase it is also a target sec_1_338-2 provides that if an election under sec_338 is made for target old target is deemed to sell target’s assets and new target is deemed to acquire those assets under sec_338 new target's deemed purch -e of stock of another corporation is a if new target's purchase for purposes of sec_338 on the acquisition_date of target deemed purchase causes a qualified_stock_purchase of the other corporation and ifa sec_338 election is made for the other corporation the acquisition_date for the other corporation is the same as the acquisition_date of target however the deemed sale and purchase of the other corporation’s assets is considered to take place after the deemed sale and purchase of target's assets sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year see also form_8023 and the instructions thereto under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election see sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be sec_301_9100-1 through plr-122305-98 granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government see a in this case the time for filing the elections was fixed by the regulations ie sec_1_338-1 and sec_1_338-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the elections provided parent shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits 4d representations submitted by company officials tax professionals and authorized representatives explain the circumstances that resulted in the failure_to_file the elections the information establishes that tax professionals were responsible for the elections that parent relied on the tax professionals to timely make the elections and that the government will not be the information also establishes that the failure to make prejudiced if relief is granted the elections was discovered by the tax professionals only days after the due_date that no returns have been filed that are not consistent with the elections and that relief was requested before the failure to make the elections was discovered by the service see sec_301_9100-3 and v under sec_301_7701-3 target and target affiliates are treated as associations taxed as corporations unless a different treatment is elected sec_301_7701-3 indicates that an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner as of date d target and target affiliates would be considered to each have a single owner and would have been entitled to elect disregarded treatment sec_301_7701-3 provides the general requirements for a classification election under sec_301_7701-3 the effective date specified on the form_8823 if an election is to can be up to days prior to the date on which the election is filed have a retroactive effective date each person who was an owner between the date the election is to be effective and the date the election is filed and who is not an owner at the time the election is filed must also sign the election see sec_301_7701-3 ii in the present situation the elections to be treated as a disregarded_entity were filed on date e with a retroactive effective date of date c however the target group ie target and target affiliates was purchased on date d therefore for the entity classification elections to have been valid the signatures of the prior owners of the target group le target and target affiliates were required there is no authority under the regulations to treat an election that fails to comply with sec_301_7701-3 dd plr-122305-98 as valid accordingly we hold that because such elections did not contain the necessary signatures they were invalid and target and target affiliates retained their default classification as associations ’ in addition based on the facts and information submitted including the representations that have been made we conclude that parent acted reasonably and in good_faith in failing to timely file the elections the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly subject_to the below conditions we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for parent as the common parent of the consolidated_group of which the united_states_shareholder -f the controlled foreign purchasing_corporation and u emed controlled foreign purchasing corporations is a member to file the elections with respect to the acquisition of the stock of target and deemed acquisition of the stocks of the target affiliates as described above fhe above extension of time to file the elections is conditioned on target and target affiliates having retained their default classification as associations on the acquisition_date ie being associations on date d and not having valid disregarded_entity elections with an effective date of date d and the taxpayers’ parent's and its subsidiaries’ including sub 1's sub 2's sub 3's sub 4's sub 5's sub 6's and purchaser's target's and its subsidiaries’ including target affiliates’ and sellers’ to the extent they have any us tax_liability tax_liability being not lower in the aggregate for all years to which the elections apply than it would have been if the elections had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the district director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' liability is lower sec_301_9100-3 parent should file the elections in accordance with sec_1_338-1 and sec_1_338-1 that is new elections on form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the election form a single form_8023 may be used with the target affiliates listed on signature and information attachments -- see the instructions to the form a copy of this letter should be attached to the election form parent must amend any returns in which target and target affiliates were treated as disregarded entities on date d to instead treat target and target affiliates as corporations parent must file amend its return and target ‘parent disagrees with this conclusion parent contends that there are valid check-the-box elections for target and target affiliates nee y plr-122305-98 and target affiliates must file final returns if and as applicable to report the actual and deemed stock acquisitions sales as sec_338 transactions and attach thereto a copy of this letter and a copy of the election form also see sec_1_338-1 and sec_1_338-5 that is the old target and target affiliates must file separate final returns if and as applicable and the new target and target affiliates must be included in parent's return by being listed on form_5471 information_return with respect to a foreign_corporation for the first year following the acquisition see sec_1_338-1 and1 g and announcement r b affiliates may request an extension of time under sec_301_9100-1and-3 to make late disregarded_entity elections but the effective date of such disregarded_entity elections will have to be a date other than the acquisition_date ie date d because the cor 7ict between the disregarded_entity regulations and ti z sec_338 regulations prevents sec_338 from applying if the effective date of the two is the same in addition target and target no opinion is expressed as to whether the acquisition of target stock and deemed acquisition of target affiliates’ stock qualify as qualified_stock purchases whether the acquisition of target stock and deemed acquisition of target affiliates’ stock qualify for sec_338 treatment if the acquisition of target stock and deemed acquisition of target affiliates’ stock qualify for sec_338 treatment as to the amount of gain_or_loss recognized if any by the applicable target and target affiliates on the deemed asset sales or whether sub and sub are in fact disregarded entities for purposes of the federal_income_tax code no opinion is expressed about the tax treatment or the accuracy of the tax treatment related to any of the above provided representations in addition no opinion is expressed about the tax treatment of any conditions existing at the time of or effects resulting from the purchase of the stock of target and target affiliates not specifically covered by the above rulings in addition no opinion is expressed as to the tax effects or consequences of filing the elections late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the elections late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives however the district_director should verify all essential facts addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply in a copy of this letter is being sent to the company official designated on your power_of_attorney oals plr-122305-98 this letter is directed only to the taxpayer who requested it sec_61 k provides that it may not be used or cited as precedent sincerely yours _ assistant chief_counsel corporate dy richard todd counsel to the assistant chief_counsel corporate
